    Case 1:16-cv-00675-MEM Document 174 Filed 11/10/20 Page 1 of 2



               UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF PENNSYLVANIA

IVAN WHITE,                         :

              Plaintiff             :      CIVIL ACTION NO. 1:16-0675

     v.                             :           (MANNION, D.J.)

DARRELL WIREMAN, et al.,            :

              Defendants            :


                               ORDER
    In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

      (1) Defendants’ motion in limine, (Doc. 136), is GRANTED IN

          PART and DENIED IN PART. The motion is GRANTED

          with respect to White’s felony conviction, Defendants’ and

          defense witnesses’ prior discipline, grievances, and

          lawsuits, and as to evidence of Defendants’ change in

          prison policy. The motion is DENIED IN PART with

          respect to White’s testimony about his diet and physical

          symptoms. The court will RESERVE FURTHER RULING

          as to any resulting diagnosis.

      (2) White’s motion in limine regarding his prior conviction,

          (Doc. 139), is DENIED;
         Case 1:16-cv-00675-MEM Document 174 Filed 11/10/20 Page 2 of 2




           (3) White motion in limine regarding prison misconduct, (Doc.

                   141), is GRANTED;

           (4) White’s motion in limine regarding evidence not disclosed,

                   (Doc. 143), is DENIED; and

           (5) White’s motion in limine regarding his courtroom

                   appearance, (Doc. 145), is DENIED IN PART, with

                   respect to his attire. The court will RESERVE FURTHER

                   RULING on security matters until trial.



                                              s/   Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge
DATE: November 10, 2020
16-0675-02-ORDER




                                          -2-
